Cline, Judge:
This is an appeal for a reappraisement, filed by the United States, covering the value of wool wearing apparel (cardigans) exported from Brazil on April 20, 1943. The case was submitted on a stipulation reading as follows:
It is hereby stipulated’and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the cardigans involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of containers or coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was $4.22 each, packing included.
■ It is further stipulated and agreed that there was no higher foreign value for such or similar merchandise at the time of exportation of the imported goods.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
In harmony with the stipulated facts, I hold that the merchandise is dutiable on the basis of export value and that the price at which such merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of containers or coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition. packed ready for shipment to the United States, is $4.22 each, packing included.
Judgment will be entered accordingly.